SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 Date of Announcement:07July2014 BT Group PLC (Translation of registrant's name into English)  BT Group PLC  81 Newgate Street  London  EC1A 7AJ  England (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.  Form 20-FX Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosure 1 Transaction in Own Shares Enclosure 2 Director/PDMR Shareholding Enclosure 3 Transaction in Own Shares Enclosure 4 Transaction in Own Shares Enclosure 5 Transaction in Own Shares Enclosure 6 Transaction in Own Shares Enclosure 7 Transaction in Own Shares Enclosure 8 Director/PDMR Shareholding Enclosure 9 Transaction in Own Shares Enclosure 10 Transaction in Own Shares Enclosure 11 Transaction in Own Shares Enclosure 12 Director/PDMR Shareholding Enclosure 13 Transaction in Own Shares Enclosure 14 BT Revises Financials & KPIs As Units Move To GS Enclosure 15 Transaction in Own Shares Enclosure 16 Transaction in Own Shares Enclosure 17 Transaction in Own Shares Enclosure 18 Director/PDMR Shareholding Enclosure 19 Transaction in Own Shares Enclosure20 Transaction in Own Shares Enclosure21 Transaction in Own Shares Enclosure22
